Citation Nr: 0509389	
Decision Date: 03/29/05    Archive Date: 04/07/05

DOCKET NO.  03-27 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 
percent for generalized anxiety disorder.

2.  Entitlement to a compensable evaluation for a scar of the 
right lower extremity.


WITNESS AT HEARING ON APPEAL

Appellant


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from February 1943 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio, that denied the veteran's claims of 
entitlement to a disability rating in excess of 50 percent 
for generalized anxiety disorder and to a compensable 
evaluation for a scar of the right lower extremity.  The 
veteran has perfected a timely appeal and testified at a 
Board hearing before the undersigned Veterans Law Judge in 
March 2004.  He lives in the jurisdiction of the RO in 
Roanoke, Virginia.  

The Board remanded these claims to the Appeals Management 
Center (AMC) in March 2004 and they have now been returned to 
the Board.  

In the March 2004 remand, the Board referred to the RO claims 
of entitlement to service connection for post-traumatic 
stress disorder (PTSD), and to a total disability rating 
based on individual unemployability (TDIU).  To date, 
however, neither of these claims has been adjudicated.  To 
the extent they are not rendered moot by this decision, they 
are referred to the RO for adjudication.

Service connection for anxiety disorder, evaluated as 10 
percent disabling was established in an April 1965, rating 
decision.  The grant was made effective January 20, 1965.  In 
a statement received at the AMC in February 2004, and 
forwarded to the Board in March 2005, the veteran appeared to 
claim entitlement to an earlier effective date for the grant 
of service connection and a 10 percent evaluation.  This 
issue is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  The veteran's generalized anxiety disorder is manifested 
by total occupational impairment.

3.  The veteran's scar is small, not tender or unsightly, and 
does not interfere with any functioning of the right lower 
extremity.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability rating of 
100 percent for generalized anxiety disorder have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.21, 4.130, Diagnostic Code 9400 (2004).

2.  The criteria for entitlement to a compensable evaluation 
for a scar of the right lower extremity have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.118, Diagnostic Code 7802 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (hereinafter "the 
VCAA") and its implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103A, 5107(a) (West 2002); 
38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2004).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claims.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), generally should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.

In September 2002, prior to the initial adjudication of these 
claims, the veteran and his service representative were 
informed that the evidence needed to substantiate the claims 
was that showing a worsening of the disabilities, they were 
advised of what records VA would attempt to obtain on behalf 
of the veteran, and what records the veteran was expected to 
provide.  They were also advised to tell VA of, or submit, 
any additional information or evidence that he wanted 
considered.  This notice served to tell the veteran to submit 
relevant evidence in his possession.  38 C.F.R. § 3.159(b) 
(2004).

By way of these documents, they were specifically informed of 
the cumulative evidence already having been previously 
provided to VA or obtained by VA on the veteran's behalf.  
All of the aforementioned correspondence informed the veteran 
of the evidence he was responsible for submitting, and what 
evidence VA would obtain.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

The record reflects that VA has made required efforts to 
obtain relevant records adequately identified by the veteran, 
including service medical records and post-service VA and 
private medical records.  There are no reported records that 
are not part of the claims folder.

Additionally, during the pendency of this appeal, VA provided 
the veteran with examinations in order to determine the 
current nature and severity of his service-connected 
generalized anxiety disorder and scar of the right lower 
extremity.  As will be shown below, the medical evidence of 
record clearly demonstrates that the veteran's service-
connected generalized anxiety disorder and scar of the right 
lower extremity are not manifested by symptoms entitling him 
to increased evaluations for either of these disabilities.  
Thus, the Board concludes that no further examinations are 
required in this case.  38 U.S.C.A. § 5103A(d).

Under the circumstances in this case, the veteran has 
received the notice and assistance contemplated by law.  
There is no reasonable probability that further assistance 
would aid the veteran in substantiating his claims.  
38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim"); see Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).

Increased Rating for Generalized Anxiety Disorder

The service medical records show that the veteran was a 
gunner aboard B 24 aircraft serving in the Southwest Pacific.  
He was reportedly hospitalized in July 1945 with moderately 
severe, anxiety reaction, following severe stress from flying 
38 hazardous missions.

The veteran stated that his mood was neutral and denied any 
suicidal or homicidal ideation on VA outpatient mental health 
treatment in September 2001.  The VA examiner stated that 
there was no objective evidence of anxiety.  The veteran was 
doing quite well.  The veteran's Global Assessment of 
Functioning (GAF) score was 65, indicating some mild symptoms 
or some difficulty in social, occupational, or school 
functioning, but generally functioning pretty well with some 
meaningful interpersonal relationships.

On VA mental disorders examination in October 2002, the 
veteran complained of feeling anxious 1 or 2 times per day 
for a few hours.  The VA examiner stated that he had reviewed 
the veteran's medical records.  The veteran denied panic 
attacks and obsessive or ritualistic behavior which 
interfered with routine activities.  He reported that he had 
been retired since 1965 due to the loss of his left hand and 
arm.  He stated that he experienced spells of depressions a 
couple of times per week that lasted up to 1 day.  He denied 
crying spells.  He reported suicidal thoughts but denied any 
current plans or intentions of harming himself.  He stated 
that he had never attempted suicide.  He denied chronic 
feelings of hopelessness or a loss of interest.  He stated 
that he read a lot, watched some television, exercised at the 
YMCA about 5 times a week, and talked to his daughters.  He 
also reported excessive irritability but denied homicidal 
ideation, violent behavior, or impaired impulse control.  He 
also denied hallucinations and delusions.  He was close to 
both of his daughters who helped him with his housecleaning 
and brought him food.  The veteran's adult grandson lived 
with him and helped him with upkeep of his house and yard.  
The veteran also talked to his brother a lot and stayed in 
touch with a church friend.  He stated that medication 
prescribed to treat his generalized anxiety disorder had 
reduced his nervousness.  Objective examination revealed that 
the veteran maintained personal hygiene and other basic 
activities of daily living.  The veteran's short-term memory 
was mildly impaired, although his long-term memory was 
unimpaired.  His abstract thinking and judgment were intact.  
There was no inappropriate behavior.  The rate and flow of 
the veteran's speech were adequate with no irrelevant, 
illogical, or obscure speech.  The veteran's affect was 
normal.  There was no impairment in thought processes or 
communication.  The diagnosis was anxiety neurosis.

On VA outpatient mental health treatment in February 2003, 
the veteran stated that he had no acute emotional concerns.  
The VA examiner noted that the veteran lived with his 
grandson and had been a widower since 1998.  The veteran also 
stated that he had been doing well and got along very well 
with his grandson.  He had no active suicidal or homicidal 
thoughts.  Mental status examination of the veteran revealed 
he had a broad affect, a euthymic mood, no thought disorder 
or psychosis, and no active suicidal or homicidal thoughts.  
The veteran's GAF score was 50, indicating serious symptoms 
or any serious impairment in social, occupational, or school 
functioning.  The assessment was a history of generalized 
anxiety disorder with the veteran doing well on his present 
medication.  These results were unchanged on follow-up mental 
health treatment in July and December 2003.

In a statement on his May 2003 Notice of Disagreement, the 
veteran contended that his service-connected generalized 
anxiety disorder had resulted in extreme nervousness, 
shaking, and increasing memory impairment.

In a lay statement received in February 2004, the veteran's 
daughter contended that the veteran's service-connected 
generalized anxiety disorder had inhibited his job 
performance since service.

The veteran testified at his Board hearing in March 2004, 
that he had been receiving Social Security disability 
benefits for generalized anxiety disorder since the 1960's.

In statements submitted in April 2004, the veteran contended 
that he had become very nervous after flying more than 400 
hours of combat missions over Europe during World War II.  
X.W.M. stated that he had known the veteran since service and 
that the veteran always had been a nervous person.  He stated 
that the veteran had been unable to take a supervisor's job 
at a local mill because of his nervousness.  Other lay 
statements submitted in April 2004 were to the same effect.

Responding to a request for the veteran's Social Security 
records, the Social Security Administration notified VA in 
April 2004 that no records were available for the veteran.

In an opinion submitted in July 2004, Dr. G.M.B. stated that 
he had extensive experience in providing disability 
evaluations, had reviewed the veteran's medical records, and 
concluded that the veteran was completely disabled by his 
service-connected disabilities.

On VA mental disorders examination in November 2004, the 
veteran complained of difficulty sleeping, nightmares, 
nervousness, and memory impairment.  The VA examiner stated 
that he had reviewed the veteran's claims folder.  The 
veteran stated that he got along well with his daughters and 
grandson.  He enjoyed a number of activities such as walking, 
reading, and watching baseball on television.  

The veteran also attended church regularly and monthly 
meetings of a veterans' service organization.  He had been 
retired from his job for many years and got along well with 
his many siblings.  Mental status examination of the veteran 
revealed that he was in no significant emotional distress.  
There was no significant impairment of thought processes or 
communication.  There were no delusions.  

The veteran stated that he experienced auditory 
hallucinations approximately once a week.  He denied 
homicidal ideation.  He admitted to rather infrequent 
suicidal ideation but that had not occurred since September 
2004.  He denied any actual intent to commit suicide and had 
never attempted suicide.  He was not presently suicidal and 
stated that things like loving his family would prevent him 
from acting on any suicidal ideation.  The veteran's personal 
hygiene and activities of daily living were adequate, 
although he had some mild memory impairment.  Short-term 
memory screening revealed moderate memory deficits.  The 
veteran's long-term memory was adequate.  

The veteran's grandson reported that the veteran had some 
obsessive-compulsive-type behavior.  The veteran's speech was 
mildly tangential.  He endorsed symptoms suggestive of panic 
attacks including a racing heart, restricted breathing, and 
intense fear that occurred 2 or 3 times per week and lasted 
for a few minutes.  He estimated that he felt nervous 
approximately 75 percent of the time.  He was very easily 
stressed and flustered as well as being physically shaky.  He 
also was very fearful, especially when he was alone.  He 
occasionally experienced some periods of sadness or 
depression.  His impulse control was adequate.  

The examiner noted that the veteran had no significant 
complaints about problems with anger, he got along well with 
other people, and he felt close to his family.  

The diagnoses were generalized anxiety disorder, post-
traumatic stress disorder (related to combat stressors during 
service); and a cognitive disorder not otherwise specified.  
The veteran's global assessment of function (GAF) score was 
50, indicating serious symptoms or any serious impairment in 
social, occupational, or school functioning.  American 
Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS (DSM), 32 (4th ed.) (1994) (DSM IV); 38 
C.F.R. §§ 4.125, 4.130 (2004).  

The examiner commented that the veteran had adequate social 
and family interactions, although he also had extremely 
limited coping skills with regard to handling even mild 
pressure or stress.  It was opined that such difficulty would 
certainly impair any work related functioning, although he 
seemed "to do adequately with regard to some social and 
family interactions."

The examiner concluded that the symptomatology attributable 
to PTSD could not be separated from that attributable to 
generalized anxiety disorder.  It was more likely than not 
that the veteran's memory problems were related to a 
cognitive disorder rather than to his generalized anxiety 
disorder.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2004).  Separate diagnostic codes identify 
the various disabilities.  The governing regulations provide 
that the higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7 (2004).

A request for an increased rating is to be reviewed in light 
of the entire relevant medical history.  See generally 38 
C.F.R. § 4.1 (2004); Payton  v. Derwinski, 1 Vet. App. 282, 
287 (1991).  Where entitlement to compensation already has 
been established and an increase in the disability rating is 
at issue, the Court has held that it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994); see also Powell v. West, 13 
Vet. App. 31, 35 (1999) (all relevant and adequate medical 
data of record that falls within the scope of the increased 
rating claim should be addressed).

Here, the veteran's service-connected generalized anxiety 
disorder is evaluated as 50 percent disabling under 38 C.F.R. 
§ 4.130, Diagnostic Code 9400 (2004).  

An evaluation of 50 percent disabling is available where 
generalized anxiety disorder is manifested by occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

The next higher evaluation of 70 percent disabling is 
available where generalized anxiety disorder is manifested by 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; intermittently illogical, obscure, or irrelevant 
speech; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.  

In determining whether the veteran meets the criteria for a 
70 percent evaluation, the Board must consider whether the 
veteran has deficiencies in most of the following areas: 
work, school, family relations, judgment, thinking, and mood.  
Bowling v. Principi, 15 Vet. App. 1, 11 (2001).

Finally, the maximum evaluation of 100 percent disabling is 
available under Diagnostic Code 9411 where generalized 
anxiety disorder is manifested by total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; a 
persistent danger of hurting himself or others; an 
intermittent inability to perform activities of daily living 
(including the maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
his close relatives, his own occupation, or his own name.  
Id.

The regulation has been interpreted as meaning that the sole 
basis for a 100 percent rating is total occupational and 
social impairment.  Sellers v. Principi, 372 F.3d 1318 (Fed. 
Cir. 2004).
 
Applying these criteria to the veteran, the Board notes that 
he asserted that his service-connected generalized anxiety 
disorder had interfered with his employment and had caused 
him to be unemployable after 1965.  However, the veteran 
reported in October 2002 that he had been unemployed since 
1965 due to the loss of his left hand and arm.  Despite the 
veteran's contention that he had been receiving Social 
Security benefits for generalized anxiety disorder since 
1965, the Social Security Administration was unable to 
confirm that the veteran had been awarded such benefits.  

Nonetheless, the most recent evidence, consisting of the 
November 2004, VA examination, contains evidence that the 
veteran's service connected psychiatric disability causes 
total occupational impairment.  The GAF score of 50 
contemplates a person who is unable to work.  DSM-IV.  It is 
true that the examiner diagnosed PTSD, for which service 
connection has not been formally established, and a cognitive 
disorder, which the examiner concluded was not service 
connected.  However, the examiner was unable to distinguish 
the PTSD symptomatology from the generalized anxiety 
symptomatology, and concluded that the PTSD symptomatology 
was attributable to in-service trauma.  Therefore, the Board 
will consider the PTSD symptomatology in evaluating the 
generalized anxiety disorder.  See Mittleider v. West, 11 Vet 
App 181 (1998) (holding that where symptomatology from a non-
service-connected psychiatric disability cannot be 
distinguished from that attributable to a service-connected 
disability, the non-service connected symptomatology will be 
considered in evaluating the service-connected disability).  
With regard to the cognitive disorder, the examiner concluded 
that it resulted only mild impairment.

Accordingly, the most recent evidence shows that the veteran 
has symptomatology from his service connected psychiatric 
disability that causes total occupational impairment.  The 
examiner found that the veteran did not have total social 
impairment.  A psychiatric disability will not, however, be 
evaluated solely on the basis of social impairment.  
38 C.F.R. § 4.126(b) (2004).  Moreover, it is not necessary 
for the veteran to meet all findings specified in the rating 
schedule.  38 C.F.R. § 4.21.  Given these considerations, and 
resolving reasonable doubt in the veteran's favor, the Board 
concludes that the veteran meets the criteria for a 100 
percent rating for his service-connected psychiatric 
disability.

Increased Rating for a Scar of the Right Lower Extremity

The service medical records show that the veteran incurred 
second and third degree burns of the right leg in September 
1944, when lighter fluid from a lighter in his pocket spilled 
down his leg and another soldier threw a match at his feet.

On VA examination in October 2002, the veteran complained 
that he was unable to exercise due to worsening pain from his 
service-connected scar of the right lower extremity.  The VA 
examiner stated that he had reviewed the veteran's claims 
folder.  Physical examination revealed a whitish 2 x 3 
centimeter scar on the lateral surface of the right ankle.  
It was not tender and not unsightly.  The VA examiner had 
great difficulty finding this scar.  It was not adherent to 
the underlying tissue.  The texture of the scar was soft and 
smooth.  There was no ulceration or breakdown of the skin, no 
elevation or depression of the scar, no underlying tissue 
loss, and no inflammation, edema, keloid formation, or 
disfigurement.  The diagnoses included a not unsightly, not 
tender scar of the lateral right ankle.

In statements on his May 2003 Notice of Disagreement, the 
veteran contended that he had been under constant treatment 
by Dr. R.L.S. for right knee problems related to his service-
connected scar.  

A review of private treatment records from Dr. R.L.S. for the 
period from 1999 to 2002 shows that the veteran complained in 
March 2001 that his right leg hurt really badly and he was 
unable to sleep or sit.  

In a February 2004 statement, the veteran's daughter 
contended that the veteran had experienced cramps in his 
right leg that had interfered with his sleep since service.

Several lay statements submitted in April 2004 described the 
veteran's service-connected scar of the right lower extremity 
as having led to frequent giving way of the right leg and 
injuries from falls sustained by the veteran as a result of 
his right leg giving way.

The veteran testified at his March 2004 Board hearing that he 
experienced pain and cramping in his right leg as a result of 
his service-connected scar.  

On VA scars examination in November 2004, the veteran 
complained of worsening pain in his right lower extremity.  
The VA examiner stated that he had reviewed the veteran's 
claims folder.  The veteran reported that he had burned his 
right lower extremity during service and his burn scar had 
been treated by soaking his right lower extremity in 
penicillin, which the VA examiner noted would have been an 
unusual treatment.  

The examiner also noted that he had seen the veteran for 
similar complaints in October 2002.  He stated that it was 
interesting that the veteran was able to work for 14 years in 
a factory job with his claimed right lower extremity pain.  
Physical examination revealed a whitish 2 x 3 centimeter scar 
on the lateral surface of the right ankle that was unchanged 
since October 2002.  The scar was not tender or unsightly and 
was found only with great difficulty.  There was no deep 
tissue loss under the scar.  The scar was superficial.  

The skin over the scar was normal.  The texture of the scar 
was smooth and soft.  There were no ulcerations or breakdown 
of the skin, no adherence to the deeper structure, no 
elevation or depression of the scar, no underlying tissue 
loss, and no inflammation, edema, or keloid formation.  The 
scar did not interfere with the function of any joint, 
including the right ankle or any toes of the right foot.  
There was no pain associated with the scar.  

The examiner commented that the veteran's right ankle and 
right foot problems were not related to the superficial scar 
of the right ankle.  The diagnoses included a not unsightly, 
not tender scar in the lateral right ankle area.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2004).  Separate diagnostic codes identify 
the various disabilities.  The governing regulations provide 
that the higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7 (2004).

A request for an increased rating is to be reviewed in light 
of the entire relevant medical history.  See generally 38 
C.F.R. § 4.1 (2004); Payton  v. Derwinski, 1 Vet. App. 282, 
287 (1991).  Where entitlement to compensation already has 
been established and an increase in the disability rating is 
at issue, the Court has held that it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown; see also Powell v. West, (all relevant and adequate 
medical data of record that falls within the scope of the 
increased rating claim should be addressed).

While the veteran's claim was pending, new rating criteria 
for evaluating scars became effective.  67 Fed. Reg. 49590 
(July 31, 2002).  The veteran is not entitled to 
consideration of the amended regulations prior to the 
established effective date.  Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003).  Therefore, the Board must evaluate the 
veteran's claim of entitlement to a compensable evaluation 
for a scar of the right lower extremity under both the old 
and new rating criteria for evaluating scars.  VAOPGCPREC 7-
2003 (2003); 69 Fed. Reg. 25179 (2004)

Here, the service-connected scar of the right lower extremity 
is evaluated as zero percent disabling under 38 C.F.R. 
§ 4.118, Diagnostic Code 7801 (2004).  

Prior to August 30, 2002, Diagnostic Code 7801 provided a 
series of evaluations for third-degree burn scars.  A 
compensable evaluation required scars covering 6 square 
inches or 38.7 square centimeters.  38 C.F.R. § 4.118, 
Diagnostic Code 7801 (2002).  The veteran's scar is 
reportedly only 2 centimeters by 3 centimeters.  Thus, it is 
not large enough to warrant a compensable evaluation under 
Diagnostic Code 7801.

The new Diagnostic Code 7801 provides a series of evaluations 
for scars, other than on the head, face, or neck, that are 
deep or cause limited motion.  A deep scar is defined as one 
associated with underlying soft tissue damage.  38 C.F.R. 
§ 4.118, Diagnostic Code 7801 (2004).

Although the veteran repeatedly has contended that his 
service-connected scar of the right lower extremity limited 
movement in his right knee and ankle, the VA examiner 
specifically concluded in November 2004 that the veteran's 
right knee and ankle problems were not related to his 
service-connected scar.  Therefore, evaluation under the new 
Diagnostic Code 7801 also is not warranted.

A compensable evaluation was also available for scars that 
were tender and painful on objective demonstration.  
38 C.F.R. § 4.118, Diagnostic Code 7804 (2001).  The most 
recent examination shows that the veteran's scar was found to 
be non-tender.

An evaluation of 10 percent disabling is available under the 
new Diagnostic Code 7802 for scars, other than on the head, 
face, or neck, that are superficial and that do not cause 
limited motion in an area or areas of 144 square inches (929 
square centimeters) or greater.  Scars in widely separated 
areas, as on two or more extremities or on anterior and 
posterior surfaces of the extremities or trunk, will be 
separately rated and then combined under 38 C.F.R. § 4.25.  A 
superficial scar is defined as one not associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic 
Code 7802 (2004).  

As just discussed, the veteran's service-connected scar of 
the right lower extremity is not associated with any 
underlying soft tissue damage.  The scar was only 2 x 3 
centimeters in area.  It was stable, not unsightly, and not 
tender.  There was no ulceration, adherence, elevation, 
depression, underlying tissue loss, inflammation, edema, or 
keloid formation.  The VA examiner concluded in November 2004 
that the service-connected scar of the right lower extremity 
did not interfere with the function of any joint.

Without any objective evidence that the service-connected 
scar of the right lower extremity meets the criteria for a 
compensable evaluation, such an evaluation is not warranted.

For the reasons and bases discussed above, the Board finds 
that the evidence is against the claims of entitlement to 
disability ratings in excess of 50 percent for generalized 
anxiety disorder and to a compensable evaluation for a scar 
of the right lower extremity.  The Board has considered the 
benefit of the doubt doctrine.  However, as the preponderance 
of the evidence is against the claims, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

A disability rating of 100 percent for generalized anxiety 
disorder is granted.

A compensable evaluation for a scar of the right lower 
extremity is denied.


	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


